In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                        No. 07-19-00251-CR


                              SHAUN LEE PHILLIPS, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 108th District Court
                                       Potter County, Texas
             Trial Court No. 74,901-E-CR, Honorable Douglas R. Woodburn, Presiding

                                         August 14, 2019

                                 MEMORANDUM OPINION
                        Before CAMPBELL and PIRTLE and PARKER, JJ.


       Pursuant to a plea bargain agreement, appellant Shaun Lee Phillips was convicted

of robbery1 and sentenced to fifteen years’ confinement. The trial court’s certification of

appellant’s right of appeal reflects that appellant’s case is a plea-bargain case with no

right of appeal and that appellant has waived the right of appeal.         TEX. R. APP. P.




       1   TEX. PENAL CODE ANN. § 29.02 (West 2019).
25.2(a)(2), (d).   Notwithstanding the certification, appellant filed a notice of appeal

challenging his conviction.


       We are required by Rule of Appellate Procedure 25.2(d) to dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of

the record.” By letter dated July 9, 2019, we notified appellant of the consequences of

the certification and invited him to file an amended certification showing a right of appeal

or demonstrate other grounds for continuing the appeal by July 22. We later extended

this deadline to August 5, 2019. Appellant has not responded to the Court’s letter to date.


       Accordingly, the appeal is dismissed. TEX. R. APP. P. 25.2(d).


                                                        Per Curiam


Do not publish.




                                             2